         Case 1:18-cr-00528-JMF Document 332 Filed 11/25/20 Page 1 of 1
                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York


                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    November 25, 2020

BY ECF
Honorable Jesse M. Furman
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Hensley Dupigny, S1 18 Cr. 528 (JMF)

Dear Judge Furman:

       The Government writes respectfully to request an adjournment of the sentencing of
defendant Hensley Dupigny, currently scheduled for December 15, 2020, as well as the
corresponding filing dates, to a date after the sentencing of Hubert Dupigny, Hensley Dupigny’s
co-defendant in the above-referenced matter, currently scheduled for March 23, 2021. The
defendant, through counsel, does not object to this request, in light of his cooperation agreement
with the Government.

                                                    Respectfully,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney

                                             By:    ____/s/_____________________
                                                    Mollie Bracewell
                                                    Jacob Gutwillig
                                                    Michael Herman
                                                    Assistant United States Attorneys
                                                    (212) 637-2218 / 2215 / 2221
    Application GRANTED. Sentencing is hereby ADJOURNED to April 6, 2021,
    at 3:00 p.m.. The Clerk of Court is directed to terminate Doc. #331. SO ORDERED.




                                  November 25, 2020
